Mr. Justice Scott delivered the opinion of the Court: This bill was to set aside a conveyance, made by Margaret Jaffers to William Jaffers, of the land described, which conveyance, it is alleged, was fraudulent as to creditors, and to subject the lands to the payment of a judgment which complainant recovered against the grantor in an action at law. The deed was made after service of process in the case, but before the judgment was in fact rendered. The circuit court found the conveyance was fraudulent as to complainant, set the same aside, and decreed that the property be sold to pay the common law judgment, and we can not say the decree is not warranted by the evidence. The property was of the full value of $3000. It belonged to the judgment debtor, and was conveyed by her to her son, William Jaffers, for the nominal consideration of $2000. The property at the time was subject to a previous mortgage of $1300. It is claimed it.was sold by Mrs. Jaffers to her son subject to the mortgage and for the balance of the purchase money. She took his notes at long time without interest. Previous to reaching his majority her son had worked on the farm for his mother, who was a widow, for two or three years, and in consideration of such services, it is alleged, his mother gave him, on his becoming of age, all the personal property on the farm to induce him to remain with her. The $700 note was not due, and no part of it was overpaid exrcept a sum in property and money, amounting in the aggregate to about $500. Most, if not all, the property and money paid were derived from the farm. Such payments as were made, were made after the bill in this case was filed. When it is considered in connection with other facts proven, that the conveyance was made after the service of process in the case, when it was certain a judgment would soon' be rendered against the grantor, it might well be concluded the conveyance was colorable and made with a view to hinder and delay creditors. The evidence, taken together, warrants such a conclusion. Although the judgment was rendered against the grantor for a security debt, it was a claim she was legally bound to pay. The grantee must have known when he took the deed a judgment would soon be rendered against the grantor. Conceding the transaction was in good faith, he could not be injured if the conveyance was set aside, as there still remained enough unpaid of the purchase money to secure him against loss in case the judgment should be decreed to be a lien on the land. Whatever, if anything, he paid' after the bill was filed, was paid in his own wrong, and he can not be heard to complain on that score. As Mrs. Jaffers still remained in possession of the lands as her homestead and that of her minor children, residing with her, it was just and proper, after canceling the deed, that the court should decree that homestead should be first assigned to her in the premises. The decree must be affirmed. Decree affirmed.